Per Curiam:

Action to recover upon a promissory note and to foreclose a land contract, assigned as security for the payment of the note. Verdict and judgment for defendant. Plaintiff alleges error.
The general finding of the jury is based upon disputed facts and conflicting testimony, and, being approved by the district court, must stand. (K. P. Rly. Co. v. Kunkel, 17 Kas. 145.)
There is nothing substantial in the objection to the rulings of the court on the admission of testimony. Judgment affirmed.